      Case 2:20-cr-00634-DWL Document 46 Filed 01/19/21 Page 1 of 3




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     Asst. Federal Public Defender
 6   Attorney for Defendant
     jami_johnson@fd.org
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                               DISTRICT OF ARIZONA
10
     United States of America,
11                                                   No. CR-20-00634-PHX-DWL
                  Plaintiff,
12
           vs.                                   MOTION FOR RECONSIDERATION
13
     Jill Marie Jones,
14
                  Defendant.
15
16
17         Defendant Jill Marie Jones (“Ms. Jones”), through undersigned counsel,
18   hereby moves for reconsideration of this Court’s order (Doc. 42) (the “order”)
19   granting the protective order attached as Exhibit 1 to the United States’ reply to
20   defendant’s response to the government’s motion for a protective order. Ms. Jones
21   asks for reconsideration because the Court’s order by its terms appears to
22
     impermissibly limit Ms. Jones’ ability to communicate about or use materials that
23
     were generated by her, prior to the filing of charges in this case, and later returned
24
     to her in discovery by the government. The government may maintain that such
25
     materials are “provided” to Ms. Jones by the government, even though they were
26
     previously in her possession, were taken from her by the government the time of
27
28
         Case 2:20-cr-00634-DWL Document 46 Filed 01/19/21 Page 2 of 3




 1   her arrest, are now held by the government, and have been requested by her
 2   pursuant to Federal Rule of Criminal Procedure 16(a)(1)(E)(iii).1
 3           Ms. Jones was arrested July 23, 2020 at Phoenix Sky Harbor International
 4   Airport. She had with her some personal items, including but not limited to
 5   electronic devices, which were taken from her by the arresting FBI agents and have
 6   not been returned. Ms. Jones requested discovery and inspection of these devices
 7   under Federal Rule of Criminal Procedure 16(a)(1)(E)(iii) on October 15, 2020, but
 8   has not yet been provided with these materials. These materials, which the
 9
     government is obligated to provide, may reasonably be expected to include “online
10
     communications . . . . between the FBI Online Covert Employees (OCE) and
11
     Defendant.” (Doc. 43). Extractions of these materials could reasonably be referred
12
     to as a “report concerning the online communications between the FBI Covert
13
     Employees (OCE) and Defendant.” Id.
14
             This Court’s order clarifies that the order “does not restrict Jones’ ability to
15
     utilize information that she possessed independent of the government’s discovery
16
17
     disclosures in this case,” which suggests that the Court did not intend the order to

18   apply to these materials because Ms. Jones did previously possess these materials

19   independent of the government’s disclosures. Nevertheless, the plain language of
20   the protective order vests in the government the authority to stamp these materials
21   as protected when they are returned to her in discovery, as they must be under the
22   Federal Rules of Criminal Procedure.
23
     1
24     Ms. Jones has, as of the time of this filing, been provided no documents by the
     government that the government believes are subject to the protective order. She
25
     understands from the government that at least some such documents will be provided
26   today, January 19, 2021, but of necessity files this motion for reconsideration now, 14
     days after the entry of the protective order, so as not to invite arguments that requests
27
     for relief are untimely.
28
                                                  2
      Case 2:20-cr-00634-DWL Document 46 Filed 01/19/21 Page 3 of 3




 1         Ms. Jones therefore asks that this Court reconsider the order and amend it to
 2   provide that such protected materials shall not include any material taken from Ms.
 3   Jones and possessed by her prior to the government’s seizure of it. This clarification
 4   is necessary because, as explained in Ms. Jones’ response (Doc. 23) and sur-reply
 5   (Doc. 41) to the government’s motion, the First Amendment does not permit
 6   imposition of a prior restraint on Ms. Jones’s ability to communicate about or share
 7   materials reflecting her own communications that were in her possession before the
 8   government took them from her.
 9
           In the alternative, Ms. Jones requests that this Court clarify that its order does
10
     not apply to these materials.
11
           These requests are made without waiving any previously stated objections
12
     in Ms. Jones’ response or sur-reply to the government’s motion, including but not
13
     limited to her objection to the delegation of the Court’s authority to seal records to
14
     the United States. In support of her motion for reconsideration, Ms. Jones hereby
15
     incorporates by reference each of these arguments as though fully restated herein.
16
17
                  Respectfully submitted: January 19, 2021.

18                                           JON M. SANDS
19                                           Federal Public Defender
20                                            s/Jami Johnson
21                                           JAMI JOHNSON
                                             Asst. Federal Public Defender
22
23
24
25
26
27
28
                                               3
